Citation Nr: 0937893	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  06-38 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant qualifies as a surviving spouse, based 
on effective date of marriage, for the purposes of basic 
eligibility to Dependency and Indemnity Compensation (DIC), 
death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 
1954, and died in December 2002.  The appellant claims 
benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the Veteran meets the 
requirements of 38 C.F.R. § 3.1(j) and who was the spouse of 
the Veteran at the time of the Veteran's death; and (1) who 
lived with the Veteran continuously from the date of marriage 
to the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the Veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2008).  

The appellant contends that she is entitled to DIC, death 
pension, and accrued benefits, as the Veteran's surviving 
spouse.  The marriage certificate of the appellant and the 
Veteran indicate that they were married in September 1971 in 
the Borough of Brooklyn, City of New York, New York.  The 
Veteran's death certificate indicates that he died in 
December 2002.

The Board notes that in a statement dated in August 1994 the 
Veteran indicated that he was divorced from the appellant in 
December 1989 in Puerto Rico.  In a statement submitted by 
the Veteran's "next friend," received in December 2002, the 
Veteran was reported to be divorced.  Careful review of the 
claims folder does not reveal any divorce decree regarding 
the Veteran and the appellant.  The appellant reports that 
she and the Veteran were not divorced and the Veteran's death 
certificate indicates that the Veteran was married to the 
appellant at the time of the death of the Veteran.  The Board 
finds that case must be remanded for attempts to be made to 
clarify whether the Veteran and the appellant were divorced 
in December 1989.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Department of Health, 
Demographic Registry, PO Box 11854, 
Fernandez Juncos Station, San Juan, PR 
00910, and request any records 
determining whether a divorce of the 
Veteran and the appellant is of record.  
Document in the claims folder all 
attempts to obtain this information.

2.  Contact the Superior Court in the 
county of the deceased Veteran's former 
residence and the Superior Court in the 
county of the appellant's residence and 
request any records regarding a divorce 
of the Veteran and the appellant.  
Document in the claims folder all 
attempts to obtain this information.

3.  Thereafter, adjudicate the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the RO should 
issue the appellant and her 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

